Citation Nr: 1012366	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-08 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for the residuals of a 
groin injury. 

3.  Entitlement to service connection for diabetes, to 
include as secondary to herbicide exposure.  

4.  Entitlement to service connection for erectile 
dysfunction. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
INTRODUCTION

The Veteran had active service from February 1966 to 
February 1968.  He served in Vietnam from July 30, 1966 to 
August 15, 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Winston-Salem, North Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The Veteran requested a hearing before a hearing officer at 
the RO in a February 2006 statement.  He was scheduled for a 
hearing in February 2007 but failed to report.  There have 
been no additional hearing requests received from the 
Veteran. 

The issues of entitlement to service connection for PTSD and 
the residuals of a groin injury are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of Type II 
diabetes.  

2.  The Veteran did not have any complaints or treatment for 
erectile dysfunction during service or until many years 
after discharge from service, and there is no competent 
medical opinion that relates his current erectile 
dysfunction to active service.  


CONCLUSIONS OF LAW

1.  Diabetes, to include as secondary to herbicide exposure, 
was not incurred in or aggravated by active service, nor may 
it be presumed to have been incurred due to service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

2.  Erectile dysfunction was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for 
Veterans Claims (Court) held that VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court held that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with letters in May 
2004 and June 2004 that contained all of the notification 
required by 38 C.F.R. § 3.159, as defined by 38 C.F.R. 
§ 3.159 and Pelegrini.  These letters were provided to the 
Veteran prior to the initial adjudication of his claims.  

The Veteran does not appear to have been provided with 
notification regarding the assignment of effective dates or 
disability ratings.  However, the Board finds that this does 
not result in any harm to his claims.  As his claims will be 
denied, neither effective dates nor disability ratings will 
be assigned.  Therefore, the Board finds that the duty to 
notify has been met, and may proceed with adjudication of 
his claims without fear of prejudice to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board further concludes that the duty to assist has also 
been met as to the issues decided herein.  The Veteran's 
service treatment records have been obtained.  VA treatment 
records have been obtained, and the Veteran has not 
identified any private treatment.  The Veteran was scheduled 
for a hearing but did not report.  

The Board notes that the Veteran has not been afforded VA 
examinations for his claimed disabilities.  However, the 
Board finds that examinations are not necessary for these 
two disabilities.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or 
signs and symptoms of disability may be associated with 
active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service. McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a 
link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83. 

In this case, over eight years of the Veteran's most recent 
VA treatment records have been obtained.  These records 
include periodic general examinations, and show ongoing 
treatment for many complaints and disabilities.  However, 
there is no diagnosis of diabetes.  Therefore, an 
examination is not necessary.  As for the erectile 
dysfunction, there is evidence of a current diagnosis of 
this problem.  However, there is no evidence of this 
disability in service, and the Veteran has not specified why 
he believes this disability is related to service or argued 
that it has been present since discharge from service.  
Therefore, there is not even the Veteran's report of 
continuity of symptomatology to show a link to service, and 
the low threshold for finding a link and triggering the need 
for an examination has not been met.  

There is no indication that there is any relevant evidence 
outstanding in these claims.  The duty to assist has been 
met, and the Board will proceed with consideration of the 
Veteran's appeals.



Service Connection

The Veteran contends that he has developed diabetes as a 
result of exposure to Agent Orange in Vietnam during active 
service.  He states that he has been told he is a borderline 
diabetic.  The Veteran further contends that he is entitled 
to service connection for erectile dysfunction.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted").

The Veteran argues that he has developed diabetes as a 
result of Agent Orange exposure.  A Veteran who, during 
active military service, served in Vietnam during the period 
beginning in January 1962 and ending in May 1975 is presumed 
to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 
3.309.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307.  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases 
shall be service-connected even though there is no record of 
such disease during service; chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The term "soft-tissue sarcoma" includes 
adult fibrosarcoma, dermatofibrosarcoma protuberans, 
malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of the tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. 
Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended 
to limit service connection to diseases so diagnosed when 
the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Diabetes

The record confirms that the Veteran served in Vietnam.  As 
such, he is presumed to have been exposed to herbicides, 
including Agent Orange.  When a Veteran who was exposed to 
herbicides in service developed diabetes type 2, then this 
disability is presumed to be the result of herbicide 
exposure and service connection may be established.  
38 C.F.R. §§ 3.307, 3.309.  

However, the evidence includes extensive VA treatment 
records dating from 1999 to 2007.  These records indicate 
that the Veteran was provided with general physical 
examinations and is in receipt of ongoing treatment for 
several infirmities.  These records also show that the only 
mention of diabetes is a November 2004 treatment record that 
includes borderline diabetic in the Veteran's medical 
history.  There is no diagnosis of diabetes anywhere in 
these eight years of the Veteran's records.  A May 2007 
urinalysis was negative.  

The Board notes that the existence of a current disability 
is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 
7 Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 
143 (1992).  

In the absence of a diagnosis of diabetes type 2, service 
connection is not warranted.  The Board sincerely hopes that 
the Veteran never receives a confirmed diagnosis of this 
disability.  However, in the unfortunate event that this 
ever occurs, he is invited to submit a new claim at that 
time.  

Erectile Dysfunction

The service treatment records are negative for evidence of 
complaints or treatment relating to erectile dysfunction.  

The post service medical records include an assessment of 
erectile dysfunction from February 2002, and subsequent 
records show that he continues to be seen for this 
disability.  

However, there is no competent medical opinion that relates 
the Veteran's erectile dysfunction to active service.  The 
Veteran has expressed a general belief that this disability 
is due to service, but he is not a physician, and is not 
qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In addition, there is no evidence of any continuity of 
symptomatology between active service and the present for 
the Veteran's erectile dysfunction.  He does not contend and 
the record does not show that he experienced erectile 
dysfunction on a regular basis between his February 1968 
discharge and the February 2002 diagnosis.  

Therefore, as there is no evidence of a nexus between the 
Veteran's current erectile dysfunction and active service 
established either by a competent medical opinion or 
continuity of symptomatology, the preponderance of the 
evidence is against the claim for service connection.  



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for diabetes, to include 
as secondary to herbicide exposure, is denied. 

Entitlement to service connection for erectile dysfunction 
is denied. 


REMAND

The Veteran contends that he has developed PTSD as a result 
of combat experiences in Vietnam.  

Service connection for PTSD requires medical evidence 
diagnosing the condition, a link established by medical 
evidence between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the veteran and the claimed 
stressor is related to combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

In this case, the current VA treatment records include 
numerous diagnoses of PTSD, as well as medical opinions that 
relate this disability to active service.  The record does 
not contain direct evidence such as an award or decoration 
showing the Veteran participated in combat, which means that 
his claimed stressors must be verified by credible 
supporting evidence.  No such evidence has been received to 
date. 

The record shows that the Veteran served in Vietnam from 
July 1966 to August 1967.  His unit was C Company of the 9th 
Engineer Battalion, 1st Marine Division.  

The Veteran's claimed stressors include: 1) Coming under 
enemy rocket attack while at Da Nang air base.  He states 
this occurred while returning from leave in the Philippines 
in June or July of 1967.  He adds that he injured his groin 
while diving for cover during the attack and notes that this 
led to two weeks of quarters for treatment of his injury 
after he returned to his unit.  2) After return from his 
rest and recreation and the end of his two weeks of 
quarters, he says he participated in combat patrols and came 
under enemy fire.  It was during this time that he was 
assigned to clear an American truck that had hit an enemy 
mine, which included loading the dead from the truck into 
body bags.  3) Participation in Operation Jackson along the 
Bien Son River in September 1966, during which time they 
engaged in firefights with the enemy and several of his 
friends were killed.  

In response to these claimed stressors, the RO obtained 
command chronologies from the 9th Engineer Battalion for the 
months from August 1966 to October 1966.  A history of the 
9th Engineer Battalion was also obtained.  The Veteran's 
personnel records were reviewed, including Sea and Air 
Travel Embarkation Slips.  

After a review of the Veteran's claimed stressors and the 
historical information, the RO issued a formal finding in 
March 2007 in which it was determined that there was a lack 
of information necessary to send the Veteran's claimed 
stressors to the 
U. S. Army & Joint Services Records Research Center (JSRRC) 
for verification.  This finding stated the evidence did not 
show that that the Veteran's unit engaged in firefights 
along the Bein Song River or that he had lost close friends.  
It further found that his embarkation slips did not put him 
at Da Nang air base until August 1967, and that there were 
no attacks at that time.  This finding states that the 
Veteran was not in country in June or July 1967 when the 
attacks took place.  At juncture, the Board observes that 
the final finding that the Veteran was not in country in 
June or July 1967 is in error, as his personnel and service 
treatment records place him in Vietnam, and the August 1967 
records show he was leaving Vietnam, not arriving.  

Since the arrival of the Veteran's appeal at the Board, the 
Veteran's representative has submitting research that shows 
22 members of the 9th Engineers were killed while the 
Veteran was in Vietnam.  The only details noted in this 
information are the date and location of death, and whether 
or not it was due to hostile fire.  The Board notes that 
many of these deaths were due to hostile action.  

In addition, a review of the Veteran's service treatment 
records show that a June 1967 entry states that the Veteran 
had a history of prostate problems since returning from rest 
and recreation in March 1967.  He had been treated at the 
hospital at that time.  The entry further notes that the 
record of the March 1967 treatment was now lost.  

The Board observes that the account of the March 1967 
treatment for a disability in the area of the groin 
immediately following a return from rest and recreation is 
very similar to the Veteran's claim that the same thing 
occurred in June or July of 1967.  The Board finds that the 
accounts are too similar to be a coincidence, and instead 
believes that the Veteran may have confused the dates more 
than 40 years after the fact.  Therefore, the Board believes 
that an effort must be made to determine whether or not the 
Veteran may have been exposed to enemy fire at Da Nang air 
base while returning from rest and recreation in March 1967.  

In addition, the Board finds that an attempt must be made to 
determine whether or not any of the casualties provided by 
the Veteran's representative may have occurred within the 
Veteran's company or in his presence during combat 
operations in connection with Operation Jackson beginning in 
September 1966.  Therefore, the Veteran's stressor 
information should be forwarded to the JSRRC to determine 
whether verification is possible.

In regards to the Veteran's claim for service connection for 
a left groin injury, the service treatment records show that 
the Veteran was treated for left groin pain in June 1967 and 
January 1968.  His current VA treatment records notes that 
he was treated for a muscle strain of the left groin in 
August 2005 and March 2006.  The Veteran related the history 
of an injury to his groin in service to a May 2007 VA 
examiner and reported intermittent pain ever since that 
time.  The Board finds that the Veteran's history is 
sufficient to meet the low threshold of evidence of a link 
between his current complaints and active service, and he 
must be scheduled for a VA examination to have a medical 
professional determine the etiology of this disability.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2009).  This 
letter must include notification regarding 
the assignment of disability evaluations 
and effective dates. 

2.  Review the file and prepare a 
summary of the veteran's claimed 
stressors of 1) Coming under enemy 
attack while at Da Nang air base en 
route to his unit following leave for 
rest and recreation, most likely in 
March 1967.  2) After return from his 
rest and recreation, participation in 
combat patrols in which he came under 
enemy fire.  It was during this time 
that he was assigned to clear an 
American truck that had hit an enemy 
mine, which included loading dead 
bodies into body bags.  3) 
Participation in Operation Jackson 
along the Bien Son River in September 
1966, during which time he engaged in 
firefights with the enemy and several 
of his friends were killed.

The stressor summary and all associated 
documents should be sent to the U.S. 
Army and Joint Services Records 
Research Center (JSRRC) and/or any 
other appropriate source.  Any 
information that might corroborate the 
Veteran's alleged in-service 
stressor(s) should be requested.

3.  If, after the foregoing development 
has been accomplished, any of the 
Veteran's reported stressors are 
verified, schedule him for a VA PTSD 
examination by a psychiatrist to 
ascertain the nature and likely 
etiology of any current psychiatric 
disorder, to include PTSD.  The entire 
claims file must be made available to 
the examiner, and the examination 
report should include discussion of the 
Veteran's documented medical history, 
including the PTSD diagnoses.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

Based upon the claims folder review and 
the examination results, the examiner 
should identify all current psychiatric 
disorders.  The examiner should provide 
an opinion as to whether the Veteran 
has a current diagnosis of PTSD that is 
more likely than not (50 percent 
probability or greater) due to a 
verified in-service stressor.  If PTSD 
due to a verified in-service stressor 
is diagnosed, the examiner should 
identify the elements supporting the 
diagnosis.  If the examiner does not 
diagnose PTSD, the examiner should 
explain why the Veteran does not meet 
the criteria for a diagnosis of PTSD.

If the Veteran is found to have any 
other acquired psychiatric disorder 
other than PTSD, the examiner should 
provide an opinion with respect to each 
such disorder as to whether it is at 
least as likely as not (a 50 percent 
probability or more) that the disorder 
is etiologically related to the 
veteran's active duty service.

3.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of his muscle strain of the 
left groin.  All indicated tests and 
studies should be conducted.  The claims 
folder should be made available to the 
examiner for review with the 
examination.  After completion of the 
examination and review of the records, 
the examiner should attempt to express 
the following opinions:
1) Does the Veteran have a current 
diagnosis of a chronic disability of the 
left groin? 
2) If the Veteran is found to have a 
current diagnosis of a left groin 
disability, is it as likely as not (50 
percent probability or more) that this 
disability was incurred due to active 
service?  

The reasons and bases for these opinions 
should be included.  If the examiner is 
unable to provide the requested opinion 
without resort to speculation, this 
should be stated, but the medical 
reasons and bases as to why the opinion 
cannot be expressed must be included. 

4.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


